Opinion filed November 8, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00321-CR
                                        __________

                                  IN RE MELTON SELL


                                 Original Mandamus Proceeding


                           MEMORANDUM OPINION
       Appearing pro se, relator Melton Sell, a prison inmate, has filed a petition for writ of
mandamus. In his petition, relator complains that the district judge of the 42nd District Court of
Taylor County should be ordered to grant his motion to vacate his plea or correct his sentence by
a judgment nunc pro tunc. Finding we lack jurisdiction, we dismiss the petition.
       The substance of the relief relator seeks by mandamus is essentially a request for
postconviction habeas corpus relief because he is seeking an order from this court in support of
his attempt to set aside his original conviction and sentence. The habeas corpus procedure set
out in Article 11.07 of the Texas Code of Criminal Procedure provides the exclusive remedy for
felony postconviction relief in state court. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5
(West Supp. 2012); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth
Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995). There is no role for the courts of appeals in
the procedure under Article 11.07. See Article 11.07, § 3; Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 242 (Tex. Crim. App. 1991) (orig. proceeding). Furthermore, an application for
writ of habeas corpus is generally an adequate remedy that will preclude mandamus relief. In re
Piper, 105 S.W.3d 107, 109 (Tex. App.—Waco 2003, orig. proceeding) (citing Banales v. Court
of Appeals for the Thirteenth Judicial Dist., 93 S.W.3d 33, 36 (Tex. Crim. App. 2002) (orig.
proceeding)). Accordingly, we dismiss relator’s petition for want of jurisdiction.



                                                                         PER CURIAM

November 8, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th Court of Appeals.1




           1
               Tom Gray, Chief Justice, Court of Appeals, 10th District of Texas at Waco, sitting by assignment to the 11th Court of
Appeals.

                                                                   2